                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

ADAM SHANE SWINDLE                            :         DOCKET NO. 21-cv-0400
    REG. # 32320-001                                        SECTION P

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


S. MA’AT                                      :         MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and considering the objections to the Report

and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the petition be DENIED

and DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers on this 22nd day of June, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
